140 Ga. App. 564 (1976)
231 S.E.2d 532
McCLURE
v.
DEPARTMENT OF TRANSPORTATION.
53020.
Court of Appeals of Georgia.
Argued November 1, 1976.
Decided November 24, 1976.
Cochran, Camp & Snipes, Glen E. Stinson, for appellant.
Flournoy & Still, Charles A. Evans, for appellee.
BELL, Chief Judge.
1. The appellee, Department of Transportation, filed a petition and declaration of taking pursuant to Code § 95A-601 et seq., which was served on the appellant-condemnee on April 3, 1975. On May 12, 1975, more than 30 days after service, the appellant filed a notice of appeal under Code § 95A-610. Code § 95A-610 provides that not later than 30 days after service the condemnee may file a notice of appeal where he is dissatisfied with the compensation deposited on the filing of the declaration of taking. Granting extensions of time as permitted under certain circumstances by the Civil Practice Act does not apply to periods of time which are definitely fixed by other statutes. See CPA § 6 (b) (Code Ann. § 81A-106 (b). Miller v. Ga. Real Estate Comm., 136 Ga. App. 718 (222 SE2d 183). Accordingly, the trial court had no authority or discretion to extend the period of time for filing a notice of appeal. It was not error to dismiss the appellant's late appeal.
2. Appellant enumerates as error another ruling by the trial court but the record on appeal does not show that this alleged erroneous ruling ever occurred. Appellant has not sought to supplement the record under Code Ann. § 6-805 (f). Therefore, there is nothing for us to review. Allen v. State, 230 Ga. 772 (199 SE2d 246).
*565 Judgment affirmed. Clark and Stolz, JJ., concur.